McLAUGHLIN, Circuit Judge
(dissenting).
I am unable to see how these seventy-five year apartment house leases can be brought within the 1947 Act which gave authority to lease defense plants to private industry for not more than five years. The plain reason for the reference in the 1949 statute to the 1947 law was to define the types of property which the Secretaries could use for the purpose of the Military Housing Insurance Act (the 1949 Act) as the district judge held.
Nor is there anything in the 1949 Act itself which will support this attempted taxation. The language of the Act relied on by the municipalities reads: “Nothing in this title shall be construed to exempt any real property acquired and held by the Commissioner under this title from taxation by any State or political subdivision thereof, to the same extent, according to its value, as other real property is taxed.” 12 U.S.C.A. § 1748f. That clause means here as it does in other titles of the National Housing Act1 that where property mortgaged under the National Housing Act is acquired by the Commissioner it is not exempted from taxation merely because of the new ownership by an agency of the United States.
The premises involved are within the Fort Dix military reservation and under the exclusive jurisdiction of the United States. They are occupied by military personnel stationed at Fort Dix. They *477were erected for the purpose of relieving the acute housing shortage at the Reservation and to increase rental housing accommodations there available to military and civilian personnel. All of the various facilities are provided by the Reservation authorities on a basis of actual cost. There are no services furnished by the municipalities.
Without sound basis under either statute the majority decision is doubly unfortunate in greatly weakening as it does the fine inducement to remain in the armed services given by the 1949 Act to experienced married service men by supplying them with housing they can afford and thus enabling them to have normal married lives within the military establishment.
I would reverse the district court judgment.

. Title II of the National Housing Act, Act of June 27, 1934, Chapter 847, § 208, 48 Stat. 1252, 12 U.S.C.A. § 1714; also in Title VI, Act of March 28, 1941, Chapter 31, § 1, 55 Stat. 61, 12 U.S.C.A. § 1741; and in Title VII, Act of August 10, 1948, Chapter 832, Title IV, § 401, 62 Stat. 1281, 12 U.S.C.A. § 1747j.